                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MARILYN LENISE HUBBARD                                                              PLAINTIFF

v.                            Case No. 4:18-cv-00697-KGB-PSH

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                    DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this case on this date, it is considered, ordered, and

adjudged that the final decision of Nancy A. Berryhill, Acting Commissioner of the Social Security

Administration, is affirmed. Judgment is entered in favor of the Commissioner.

       So ordered this 12th day of September, 2019.



                                             ______________________________________
                                             Kristine G. Baker
                                             United States District Judge
